DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 7 is objected to because “comprises a first latch module, wherein a logic module and a first buffer module“ should be changed to --comprises a first latch module, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2016/0217757; hereinafter Tanaka), in view of Han et al (US 2018/0138256; hereinafter Han).
•	Regarding claims 1 and 20, Tanaka discloses a display device (at least figures 1-5 and 7), comprising: 
a display panel (element 2 in figures 1-3 and 7); 
wherein the display panel comprises a display area (¶ 60); 
wherein the display panel further comprises: 
a base substrate (element 20a in figures 1-3 and 7); and 
a plurality of light-emitting elements (“pixels” in ¶ 60), 
a plurality of pixel circuits (“pixels” in ¶ 60 and elements TFT-PIX in figure 5 and ¶ 87), and 
at least one driver circuit (elements 3 and 11 in figures 1-3 and 7 and ¶ 59), wherein:
the plurality of light-emitting elements, the plurality of pixel circuits and the at least one driver circuit are located on a side of the base substrate and located in the display area (¶s 60 and 61), 
the at least one driver circuit is configured to transmit drive signals to the plurality of pixel circuits (¶s 60 and 61), and 
the plurality of pixel circuits are configured to drive the plurality of light-emitting elements (¶ 87); 
the plurality of light-emitting elements comprise a plurality of light-emitting element rows (note the rows of elements PIX in figure 5), 
each of the plurality of light-emitting element rows extends in a first direction (the ”X” direction in figure 5) and, 
the plurality of light-emitting element rows are arranged in a second direction (the “Y” direction in figure 5), and 
the first direction and the second direction intersect (figure 5), and 
each of the first direction and the second direction is parallel to a plane where the base substrate is located (note the relationship between the “X” and “Y” directions and the “Z” direction in figure 5); and 
elements 11c in figure 3 and ¶ 68; see also figure 4 and ¶s 102 and 104), and 
each of the plurality of shift register circuits is located between adjacent light-emitting element rows of the plurality of light-emitting element rows (note the relationship between elements PIX and elements A-H in figure 5).
	However, while it is well known in the art that liquid crystal elements are “light-emitting elements”, Tanaka fails to explicitly disclose OLED pixels with shift registers placed therebetween..
	In the same field of endeavor, Han discloses OLED pixels, each having a pixel circuit, with shift registers placed therebetween (figures 4 and 22 and ¶s 87 and 123).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka according to the teachings of Han, for the purpose of minimizing the size of a bezel in a display device (¶ 10).
•	Regarding claims 2, 4, 10, and 14, Tanaka, in view of Han, discloses everything claimed, as applied to claim 1.  Additionally, Tanaka discloses where:
Claim 2:	the plurality of light-emitting elements are uniformly arranged (note the arrangement of element PIX in figure 5).
Claim 4:	the plurality of light-emitting elements do not overlap with the at least one driver circuit (note the relationship between elements PIX and elements A-H in figure 5).
Claim 10:	at least two shift register circuits are located in different light-emitting element row groups (each column of elements 11 in figure 3), and 
	the different light-emitting element row groups each comprises two light-emitting element rows disposed adjacent to each other along the second direction (each column of elements 11 in figure 3).
Claim 14:	the display panel further comprises: 
	a plurality of data lines and a plurality of scan lines which are located on a side of the base substrate and located in the display area (elements 15S and 13G in figure 2 and ¶ 60), 
elements 15S in figure 2), and 
	each of the plurality of scan lines extends in the first direction and the plurality of scan lines are arranged in the second direction (elements 13G in figure 2).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Han, and further in view of Kim et al (US 2021/0202677; hereinafter Kim).
•	Regarding claims 15 and 16, Tanaka, in view of Han, discloses everything claimed, as applied to claim 1.  However, Tanaka, in view of Han, fails to disclose the details of a signal line group.
	In the same field of endeavor, Kim discloses where:
Claim15:	the display panel further comprises at least one driver circuit signal line group (element GIL in figure 5 and ¶s 82-84),
	the at least one driver circuit signal line group is configured to provide a drive signal to the at least one driver circuit (¶s 82-84), and 
	the at least one driver circuit signal line group each extends along the first direction (figure 5). 
Claim 16:	the display panel further comprises: 
	drive signal transmission traces (¶ 84), 
	the drive signal transmission traces are electrically connected to the at least one driver circuit signal line group and the at least one driver circuit, respectively (¶ 84); and 
	each of the drive signal transmission traces extends along the second direction (inherent in figure 5 and ¶ 84).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Han, according to the teachings of Kim, for the purpose of supplying signals to gate in panel circuits (¶s 82 and 83).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Han, and further in view of Xi (US 2019/0325832).
•	Regarding claim 18, Tanaka, in view of Han, discloses everything claimed, as applied to claim 1.  However, Tanaka, in view of Han, fails to disclose the details of a multiplexing circuit.
	In the same field of endeavor, Xi discloses  where the display panel further comprises a multiplexing circuit disposed in the display area (element 400 in figure 4 and ¶ 48); wherein the multiplexing circuit is disposed between two adjacent light-emitting element rows (note the relationship between elements 400, PX3_1, and PX3_2 in figure 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Han, according to the teachings of Xi, for the purpose of achieving the effect of a narrow border (¶ 48).

Allowable Subject Matter
Claims 3, 5-9, 11-13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 3, where “the contact electrodes do not overlap with the plurality of pixel circuits”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
b.	In claim 5, where, “along the second direction, the i-th row of pixel circuit and the (i+1)-th row of pixel circuit are located between the i-th light-emitting element row and the (i+1)-th light-emitting element row” and “the shift register circuit is not disposed between the i-th light-emitting element row and the (i+1)-th light-emitting element row”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
along the second direction, the j-th row of pixel circuit is disposed on a side of the j-th light-emitting element row away from the (j+1)-th light-emitting element row”, “the (j+1)-th row of pixel circuit is disposed on a side of the (j+1)-th light-emitting element row facing the j-th light-emitting element row”, and “the shift register circuit is disposed between the j-th light-emitting element row and the (j+1)-th light-emitting element row”] “or,” [“along the second direction, the j-th row of pixel circuit is disposed on a side of the j-th light-emitting element row facing the (j+1)-th light-emitting element row”, “the (j+1)-th row of pixel circuit is disposed on a side of the (j+1)-th light-emitting element row away from the j-th light-emitting element row”, and “the shift register circuit is disposed between the j-th light-emitting element row and the (j+1)-th light-emitting element row”], in combination with all the remaining limitations in the claim and all the limitations in claim 1.
d.	In claim 7, where “each of the plurality of scan shift register circuits comprises a first latch module, ”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
e.	In claim 8, where “the at least one driver circuit comprises a light-emitting control driver circuit”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
f.	In claim 9, where “the at least one driver circuit comprises a scan driver circuit and a light-emitting control driver circuit”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
g.	In claim 11, where “along the first direction, a latch module of the odd-numbered shift register circuit is located on a side of a buffer module of the odd-stage number of shift register circuit facing the even-numbered shift register circuits, and a latch module of the even-numbered shift register circuit is located on a side of a buffer module of the even-numbered shift register circuit facing the odd-stage shift register circuit”, in 
h.	In claim 12, where “each of the plurality of data lines comprises a winding part, wherein the winding part is adjacent to the at least two shift register circuit modules, and wherein the winding part does not overlap with the at least two shift register circuit modules along a direction perpendicular to the base substrate”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
i.	In claim 13, where “the plurality of driver circuits comprise scan driver circuits and light-emitting control driver circuits, and the scan driver circuits and the light-emitting control driver circuits are alternately disposed along the first direction”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
j.	In claim 17, where “the at least one driver circuit comprises a scan driver circuit and a light-emitting control driver circuit”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
k.	In claim 19, where “the signal terminal comprises at least one of a data signal terminal, a power supply signal terminal, a clock signal terminal, or an electrostatic shield terminal”, “the signal terminal is located in the display area”, and “a setting area of the signal terminal does not overlap with any one of a setting area of the plurality of light-emitting elements, a setting area of the plurality of pixel circuits or a setting area of the driver circuit”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Zou et al (US 2019/0228695) disclose a single row of shift register units connected to two adjacent rows of pixels (see at least figure 4).
b.	Wu et al (US 2019/0235675) disclose a display in which data lines are routed to avoid pixels (see at least figure 5).
Kim et al (US 2020/0394953) disclose a display in which pixel OLED packages are mounted over pixel driving circuits and where gate driver circuits are located in the space between pixel driving circuits (see at least figure 6 and ¶s 129-131).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/22/2022